Case 18-17430-elf      Doc 201     Filed 06/03/20 Entered 06/04/20 06:49:20             Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                        : Chapter 7

SHARONN E. THOMAS,                            :
                               Debtor
                                              : Bankruptcy No. 18-17430-elf


    NOTICE OF BROWN’S MOTION FOR STATUS CONFERENCE AND REPORT

      Martin Brown and Brown and Thomas, LLC have filed a Motion For Status Conference
and Report.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

       1.       If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then you or your attorney must do all of the
following:

               (a)     file an answer explaining your position at:

                       Clerk’s Office, U.S. Bankruptcy Court
                       The Robert Nix Building
                       900 Market Street
                       Philadelphia, PA 19107

      If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
enough so that it will be received on or before seven (7) days from the date of this Notice and

               (b)     mail a copy to the Movant’s attorney:

                       Clayton Commercial Litigation LLC
                       E. McCord Clayton, Esquire
                       Two Penn Center
                       1500 JFK Boulevard, Suite 920
                       Philadelphia, PA 19102

       2.       If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend any hearing that might result in this matter, this Court may enter an order
granting the relief requested in the motion.



                                                  1
Case 18-17430-elf      Doc 201    Filed 06/03/20 Entered 06/04/20 06:49:20            Desc Main
                                  Document     Page 2 of 3



        3.     If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

       4.      You may contact the Bankruptcy Clerk’s office(s) in Philadelphia at 215-408-
2800 to find out whether a hearing has been scheduled.


                                             Respectfully Submitted,




                                             ________________________________
                                             E. McCord Clayton, Esq.
                                             Clayton Commercial Litigation LLC
                                             Two Penn Center
                                             1500 JFK Boulevard, Suite 920
                                             Philadelphia, PA 19102
                                             Ph: 267-242-3943
                                             cord@claytonlit.com


Dated: June 3, 2020




                                                2
Case 18-17430-elf     Doc 201     Filed 06/03/20 Entered 06/04/20 06:49:20           Desc Main
                                  Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date referenced below I served the foregoing document on
Debtor’s counsel and all other counsel and parties of record, via electronic court filing.




                                                   ________________________________
                                                   E. McCord Clayton, Esq.




Dated: June 3, 2020




                                               3
